Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE KUTZ, :
Plaintiff, : No. 3:19-cv-00176
. : Judge Robert D. Mariani
CARGILL COCOA &
CHOCOLATE, INC.,
Defendant.

BRIEF IN SUPPORT OF
DEFENDANT’S MOTION TO DISMISS THE COMPLAINT IN PART

COZEN O’CONNOR

Vincent Candiello, Esq. (PA 49616)
17 North Second Street, Suite 1410
Harrisburg, PA 17101

Telephone: (717) 773-4200
Facsimile: (267) 507-1570

Email: vcandiello@cozen.com

Jason A. Cabrera (PA 315804)
1650 Market Street, Suite 2800
Philadelphia, PA 19103
Telephone: (215) 665-7267
Facsimile: (215) 253-6797
Email: jcabrera@cozen.com

Attorneys for Defendant
Cargill Cocoa & Chocolate, Inc.
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 2 of 15

 

TABLE OF CONTENTS
Page
I. Introduction .........::cccsssseeesseteeeeerseeeessneceseenecersuaeeseeseeeeenieaeestaueseeeneeesreeesaseensaees 1
Il. Procedural History simian immanent 2
HI. Statement of Facts sissaconsvssexsvcesssssvsiicexsnmriwnimencccmancicasensinwnwennncs 2
IV. Statement of the Questions Involved ...........cesscsssccesseeesseeseseeseseersecerseesateesas 4
V. —-— Standard of ReViOW ......eeceseescesncssereecsneeaserseeseeseesaeeseceeeesseeseaeeessecencenseeeeates 5
VI. AP QUME NE... eeeecceeeeeeranecesecesnsersaeeossecessesessecsessesessescnsesersesessaeeseesatoenes 5
A. Ms. Kutz Fails to State a Claim for Violation of the Wage
Payment and Collection Law (Count IIT) Because She Fails to
Plausibly Allege Any Contract With Cargill And Relies
Exclusively Upon Alleged Statutory Violations To Pay
OVELIMNE. sieassnsivesecssssonsessersassssennasvesovanseasessevesseveaconssrmvexscesuennccisaanestis 5
B. Ms. Kutz’s Claims for Breach of Contract and Unjust
Enrichment Are Preempted By Federal Law... eceeeseeeseeeeeeeeetens 9
VIL. Conclusion... eeeccescceessceessseeseseecnsseecscesesesessceeseaeecesnesesseessaeessaeeesaseeseeestees 11
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 3 of 15

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Page(s)

Cases
Anderson v. Sara Lee Corp.,

508 F.3d 181 (4th Cir. 2007 )sssiccsoucssissccsaseassucsomearasceconasreniensearsecccamaens toons 9
Ashcroft v. Igbal,

556 U.S. 662 (2009)... ceecsecseeessseeeseeeseseeeeeeeeseaceetsectsaeersneeeneueeseaaecesesensessnseeanenees 4
Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007) nauseam nnmumeneneannanumnnn 4
Formica v. US Environmental, Inc.,

2018 WL 3374764 (E.D. Pa. July 11, 2018)... eesscescecetessreereesserssessnees 9,10
Glover v. C & Z Construction Servs., LLC,

2017 WL 3279164 (M.D. Pa. Aug. 2, 2017) (Jones, J.) ..cceeceesceceseseeereeeeeenes 6, 7
Gutwirth v. Woodford Cedar Run Wildlife Refuge,

38 F. Supp. 3d 485 (D.N.J. 2014) voce ceccccesceeeeeseeseeeeeeeeeeeeeerseseeeeeeseeseneeeeeees 9,10
Kaymark v. Bank of Am., N.A.,

783 N.3d 168, 182 (3d Cir. 2015 sesuverncnsenveuevncsvaxcsnnseneencecccmessnmsciisesies 6
Oxner v. Cliveden Nursing & Rehab. Ctr, PA, L.P.,

132 F. Supp. 3d 645 (E.D. Pa. 2015) wo. eececeeeeseeeeeeeneeeteeseseeeeeeeneeeenees 5, 6, 7,8
Santiago v. Warminster Twp.,

629 F.3d 121 (3d Cir. 2010) scssannssuncnnnesmnmresscensracsssiusnvacsssamensenonrsen 4,5
Statutes
Fair Labor Standards Act.........cccesccssscsssscsseessrecsecsseesseesssessecsensceseessseseeeeenseesenes passim
Pennsylvania Minimum Wage Act... ceeesceseeseerseesssetseecnesenscesseteareeeesseteaes 1,2,4
Pennsylvania Wage Payment and Collection Law, 43 Pa. C.S. § 260.1... 1,2, 4,5
Other Authorities
Local Rule 7.5 dcsssessevvsseeccuswspesnccesesenscuucssaueceeatudeneeeccveansticsseassivwenessdentensvaueawaskaneesesets 1

ii
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 4 of 15

Pursuant to Local Rule 7.5, Cargill Cocoa & Chocolate, Inc. (Cargill)
submits the following brief in support of its motion to dismiss Counts III, IV, and

V of the Complaint filed by Christine Kutz.

I. Introduction

In a sparse Complaint with only seven paragraphs of “Background” facts
before five, separate, statutory and common-law counts, Ms. Kutz generally asserts
that Cargill failed to pay her “overtime wages during the limitations period.”
Compl. at 9 12. Ms. Kutz alleges a violation of the Pennsylvania Wage Payment
and Collection Law (““WPCL”) in Count III, but she fails to include allegations that
plausibly allege an express or implied contractual relationship between herself and
Cargill. Instead, Ms. Kutz supports her claim in Count III with reference to the
overtime she alleges she was due under the Fair Labor Standards Act (“FLSA”)
and the Pennsylvania Minimum Wage Act (““PMWA”). The WPCL, however,
does not enforce the statutory obligation to pay wages; only contractual
obligations. Accordingly, Count III fails as a matter of law.

Ms. Kutz’s common-law claims—breach of contract (Count IV) and unjust
enrichment (Count V)—are both based on the exact same facts and circumstances
that form the basis of her federal statutory claim under the FLSA. These common-
law claims, therefore, are preempted by federal law.

Cargill has moved to dismiss Counts III, IV, and V for failure to state a

claim; for reasons that follow, its motion to dismiss should be granted.
1
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 5 of 15

II. Procedural History
On January 31, 2019, Ms. Kutz filed a five-count Complaint against Cargill.

(ECF No. 1.) She asserts a claim for unpaid overtime arising under the FLSA
(Count I), and its Pennsylvania counterpart, the PMWA (Count II).! In Count ITI,
Ms. Kutz asserts a claim under the WPCL, 43 Pa. C.S. § 260.1, for “failure to pay
full overtime wages.” (Complaint 9 37-44 & p. 10.) In Count IV, Ms. Kutz asserts
a claim for “breach of oral contract.” (Ud. at 9 45-51 & p. 12.) Finally, Count V
contains Ms. Kutz’s claim of unjust enrichment. (/d. at § 52-55.)

By Order dated April 1, 2019, the Court extended the deadline for Cargill to
move, answer, or otherwise respond to the Complaint to April 15, 2019. (ECF No.
8.) Cargill has timely moved against the Complaint in part contemporaneous with

the filing of this Brief.

III. Statement of Facts?

Ms. Kutz alleges that she was employed by Cargill as a Food Safety Quality
& Regulatory Technologist from April 2015, to April 2018. (Complaint at J 1.)
She alleges that she was initially classified as “non-exempt” for FLSA purposes
until August 2015, when she then was classified as “exempt, though neither the

position nor the requirements had changed.” (/d. at 9 13 & 14.) After restructuring

 

; Cargill does not seek to dismiss Counts I and II of the Complaint.

7 The facts included in this section are taken from the allegations set forth in
Ms. Kutz’s Complaint.

2
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 6 of 15

in April 2018, Ms. Kutz alleges her position was re-classified to return to a “non-
exempt” role, again with no change in the position or requirements. (/d. at 7 15.)

The remainder of Plaintiff’s factual allegations are sparse. She alleges that
she “often worked in excess of forty (40) hours per week, and in such cases,
Defendant did not pay Plaintiff additional compensation of, at least, the legally
mandated rate.” (/d. at J 16.) The Complaint does not allege whether Ms. Kutz’s
claim is limited to the period of time from August 2015, to April 2018, when she
was purportedly classified as “exempt,” or is for a larger period of time. Ms. Kutz
further claims that “Defendant forced Plaintiff to work beyond her shift end time
without pay.” (Ud.) Although the Complaint does not allege whether Ms. Kutz was
paid in any way for working “beyond her shift end time,” the Complaint next
alleges that “Defendant knew and has been aware...that Plaintiff regularly worked
in excess of forty (40) hours per week, and yet failed to pay her for all overtime
hours she worked.” (/d.)

Ms. Kutz alleges that, “in addition” to the alleged violations of federal and
state law contained in Paragraph 16 of the Complaint, “Defendant’s above actions
constitute a breach of an oral contract, or in the alternative, unjust enrichment.”
(Id. at § 17.) The Complaint does not set forth any allegations about an oral
contract, including when or with whom it was allegedly made, or what its terms

allegedly were. (See generally id.)
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 7 of 15

IV. Statement of the Questions Involved

The questions posed by Cargill’s motion are as follows:

(A) Should Cargill’s motion to dismiss Count III be granted when Ms.
Kutz fails to plausibly allege an express or implied contract with Cargill and,
instead, bases her claim for violation of the WPCL only upon the alleged failure to
pay overtime required by the FLSA and the PMWA?

Suggested Answer: Yes.

(B) Should Cargill’s motion to dismiss Count IV be granted when Ms.
Kutz’s claim for breach of oral contract is based only on the same facts and
circumstances that form the basis of her claims under the FLSA and, therefore, is
preempted by the FLSA?

Suggested Answer: Yes.

(C) Should Cargill’s motion to dismiss Count V be granted when Ms.
Kutz’s claim for unjust enrichment is based only on the same facts and
circumstances that form the basis of her claims under the FLSA and, therefore, is
preempted by the FLSA?

Suggested Answer: Yes.
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 8 of 15

V. Standard of Review

The applicable law when reviewing a motion to dismiss for failure to state a
claim is well known. In order to enforce the Supreme Court’s decisions in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S.

 

662 (2009), the Third Circuit requires district courts to engage in a three-step
process. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First,
the court must take note of the elements a plaintiff must plead to state a claim. Id.
(citations omitted). Second, the court should identify allegations that are not
entitled to the assumption of truth because they are no more than conclusions. Jd.
(citations omitted). Third, the court should assume the veracity of the remaining
well-pleaded factual allegations and determine whether they plausibly give rise to
an entitlement for relief. Jd. (citations omitted).

VI. Argument

A. Ms. Kutz Fails to State a Claim for Violation of the Wage Payment
and Collection Law (Count III) Because She Fails to Plausibly Allege
Any Contract With Cargill And Relies Exclusively Upon Alleged
Statutory Violations To Pay Overtime.

Ms. Kutz purports to state a claim for violation of the WPCL in Count III of
the Complaint, but she fails to support that claim with sufficient factual allegations.
Instead, Ms. Kutz relies exclusively upon Cargill’s alleged failure to comply with
the overtime pay requirements of the FLSA. But an essential element of a claim

under the WPCL is the existence of a contract between an employee and employer;
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 9 of 15

a WPCL claim cannot rely merely on a statutory failure to pay wages.

Accordingly, Ms. Kutz’s claim in Count III must be dismissed.

The WPCL “does not create a right to compensation; it provides a statutory
remedy when the employer breaches a contractual obligation to pay earned
wages.” Oxner v. Cliveden Nursing & Rehab. Ctr. PA, L.P., 132 F. Supp. 3d 645,
648 (E.D. Pa. 2015) (quoting De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309
(3d Cir. 2003)); accord Glover v. C & Z Construction Servs., LLC, 2017 WL
3279164 at *5 (M.D. Pa. Aug. 2, 2017) (Jones, J.) (““To present a wage-payment
claim, the employee must aver a contractual entitlement to compensation from
wages and a failure to pay that compensation.’ Braun v. Wal-Mart Stores, Inc., 24
A.3d 875, 954 (Pa. Super. 2011)).”). “The contract between the parties governs in

determining whether specific wages are earned.” Oxner, 132 F. Supp. 3d at 648.

If no written employment contract exists, “the employee will have to
establish the formation of an implied oral contract to recover wages under the
WPCL.” Jd. “To allege a breach of contract in Pennsylvania, a plaintiff must
show (1) the existence of a contract, including its essential terms; (2) a breach of a
duty imposed by the contract; and (3) resultant damages.” Kaymark v. Bank of

Am,, N.A., 783 N.3d 168, 182 (3d Cir. 2015) (internal citations and quotation

 

marks omitted).
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 10 of 15

In Oxner, the plaintiff had sufficient facts to state a WPCL claim for non-
overtime pay based on an implied promise, but the court found the plaintiff
“cannot maintain a plausible WPCL claim for overtime pay without alleging any
facts demonstrating that Defendants intended to obligate themselves to pay
[plaintiff] more than her agreed-upon regular wage....” Jd. at 651. In addition, the
court dismissed plaintiffs bare allegation that she was entitled to pay for her hours
worked over forty as “a legal conclusion couched as a fact” which the court would
not give credence.” Jd. at 650. In Glover, the plaintiff alleged that the truck he had
been given to use by his former employer was a form of remuneration under the
WPCL, but this Court dismissed the WPCL claim because the plaintiff did not
have any allegations that “his right to the truck is pursuant to an agreement. ..either

through a written or oral contract.” 2017 WL 3279164 at *5.

Here, Ms. Kutz has advanced no allegations sufficient to plausibly suggest
an oral contract between herself and Cargill that can support her WPCL claim.
The Complaint does not include any facts that suggest the contract’s existence or
its essential terms, as Klaymark requires. There are no factual allegations to
support even the most basic elements of a contract: offer, acceptance, or
consideration.

At most, the Complaint makes conclusory allegations that “Defendant,

through its employees/managers and/or agents, made oral offers of employment to

7
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 11 of 15

Plaintiff, i.e., that Plaintiff would be paid at a fixed hourly rate for all work

”3 Complaint at § 47. This vague allegation,

performed on behalf of Defendant.
which is a legal conclusion not entitled to a presumption of truth, fails to plausibly
suggest what is required under Klaymark and Oxner-——allegations that show “the
existence of a contract, including its essential terms” (or even an implied contract),
as well as allegations “that demonstrate that Defendant intended to obligate itself
to pay [Ms. Kutz] more than her agreed-upon regular wage.” Without those
allegations, Ms. Kutz’s Count II WPCL claim fails.

Moreover, the Complaint actually states that the entire basis for the WPCL
claim is Plaintiff’s allegation that Cargill failed to pay overtime in accordance with
the FLSA and the PMWA. See Complaint at J 17 (“In addition to the above
violations of federal and state laws, Defendant’s above actions constitute a breach
of an oral contract.....”). Ms. Kutz, therefore, makes clear in Count III that her
WPCL claim is based upon the alleged statutory failure to pay overtime:

Defendant has failed to pay Plaintiff one and one-half (1%)
times her regular rate of pay for all hours worked in excess of
forty (40) in a workweek, in violation of the FLSA and PMWA.
Accordingly, wages in the form of overtime pay are due and

owing to Plaintiff pursuant to Section 260.3(a) of the
PWPCL....

 

3 Notably, the allegation that Plaintiff would be paid a fixed hourly rate for
work fundamentally contradicts Plaintiffs allegation that Cargill classified her as
exempt, which requires payment on a salary basis and without regard to the
number of hours worked by the employee in a particular workweek.

8
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 12 of 15

Complaint at J 40.

As Oxner and other cases have held, a plaintiff cannot state a WPCL claim
based only upon an alleged statutory violation to pay wages—an essential element
of a WPCL claim is a contractual agreement (written or oral) between the plaintiff
and defendant. Because the entire basis for Ms. Kutz’s claimed violation of the
WPCL is a failure to pay wages due under a statute and not a contract, Ms. Kutz

has not stated a WPCL claim as a matter of law. Count III should be dismissed.

B. Ms. Kutz’s Claims for Breach of Contract and Unjust Enrichment Are
Preempted By Federal Law

Ms. Kutz purports to state a claim for breach of oral contract and,
alternatively, for unjust enrichment under Pennsylvania common law. But the
entirety of these claims are based upon the same facts and circumstances that give
rise to Ms. Kutz’s claims under the FLSA. Accordingly, both of these claims are
preempted by federal law. Counts IV and V, therefore, should be dismissed with
prejudice.

Unlike state statutory claims, state common-law claims are preempted by the
FLSA. Formica v. US Environmental, Inc., 2018 WL 3374764 (E.D. Pa. July 11,
2018); accord Gutwirth v. Woodford Cedar Run Wildlife Refuge, 38 F. Supp. 3d
485, 489 (D.N.J. 2014) (“[T]he [c]ourt concludes that the FLSA preempts
Plaintiff's proposed unjust enrichment claim because Plaintiff's FLSA overtime

claim and proposed unjust enrichment claim rest upon the identical predicate:
9
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 13 of 15

specifically, Defendants’ alleged failure to provide appropriate overtime
compensation.”).

In Formica, the court decided to “adopt the reasoning of the Fourth Circuit
fin Anderson v. Sara Lee Corp., 508 F.3d 181 (4th Cir. 2007)]” after finding that
the Third Circuit “has noted approvingly” of the holding in Anderson. 2018 WL
3374764 at *2 (citing Knepper v. Rite Aid Corp., 675 F.3d 249, 263 (3d Cir. 2012)
where the Third Circuit wrote that the “[Anderson] court sensibly declined to allow
the plaintiffs to use state non-labor laws to enforce the substantive provisions of
the FLSA...”). The Formica court, after finding that the plaintiffs “state law
breach of contract and unjust enrichment claims arise out of the same core facts as
the FLSA claims,” id., and that the “FLSA provides a remedy for all of [plaintiffs]
claims,” id. at *3, then held the plaintiffs “common law claims are preempted.” Id.

Here, Ms. Kutz’s claim for breach of oral contract in Count IV and unjust
enrichment in Count V are based entirely and exclusively on the same set of core
facts that form the basis of Ms. Kutz’s FLSA claim. Count IV alleges that Ms.
Kutz performed work for Cargill and that Cargill breached the alleged oral contract
“by deliberately failing to pay Ms. Kutz for all hours worked.” See Complaint at
{J 49-50. Count V alleges that Cargill made a “willful decision not to pay
overtime wages” and that Cargill “accepted and received the benefit of the

overtime wages it unlawfully withheld.” See id. at J] 53-55.

10
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 14 of 15

Just as in Formica, “there are no additional facts necessary to make out the
FLSA claim,” and Ms. Kutz “need not prove any more facts to establish [her] state
law claims than [s]he does to prove [her] FLSA claim.” 2018 WL 3374764 at *2;
see also Gutwirth, 38 F. Supp. 3d at 491-92 (dismissing state-law claims of breach
of contract and unjust enrichment as preempted because they “stem[] from the
same set of facts and circumstances that give rise to the FLSA overtime claim and
indeed, expressly relies upon the facts proffered in connection with Plaintiff's
FLSA overtime claim’). Accordingly, the common-law claims in Counts IV and

V should be dismissed with prejudice.

VII. Conclusion

For any and all of the reasons set forth in this brief, the Court should dismiss

Count II, Count IV, and Count V of the Complaint.

Dated: April 12, 2019 Respectfully submitted,
Cozen O’Connor

/s/Vincent Candiello

Vincent Candiello, Esq. (PA 49616)
17 North Second Street, Suite 1410
Harrisburg, PA 17101

Telephone: (717) 773-4200
Facsimile: (267) 507-1570

Email: veandiello@cozen.com

Attorneys for Defendant
Cargill Cocoa & Chocolate, Inc.

11
Case 3:19-cv-00176-RDM Document 10-1 Filed 04/12/19 Page 15 of 15

CERTIFICATE OF SERVICE
I, Vincent Candiello, hereby certify that on this 12th day of April, 2019, I

 

caused a true and correct copy of the foregoing Brief in Support of Defendant’s
Motion to Dismiss the Complaint in Part for Failure to State a Claim, to be served

electronically on:

Steve T. Mahan, Esquire
.~Weisberg Cummings
2704 Commerce Drive, Suite B
Harrisburg, PA 17110-9380
smahan@weisbergcummings.com

Counsel for Plaintiff Christine Kutz

/s/ Vincent Candiello
Vincent Candiello

 

LEGAL\40689654\2
